DETAILED ACTION
CLAIMS 1-13 AND 15 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze, US 9,454,212 Bl, (“Schulze”).
Regarding claim 15,
 
 Schulze teaches these claims according to the reasoning set forth in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 13-14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”)
Regarding Claim 1,
 Younger teaches an apparatus, comprising: 
a sleep mode controller (Fig. 4, element 158; See also [0076] “storage device 110 enters a low power mode (LPM) … powering down remaining portions of the device including the Region B of the SOC 158. During the LPM period, the power control block 162 monitors for a wake up indication signal from various sources ….” Emphasis added. i.e. the controller switches between high and low power modes) of a physical layer of a network segment, the physical layer to provide an attachment layer between a [single pair differential bus] and a portion of the network segment, (Fig. 5 “host PHY Wakeup Command” signal depicted as an input to element 162. See also [0062] “As depicted in FIG. 6A, the host wake up signal 180 is supplied via a host phy differential pair as a differential voltage communication signal.” Emphasis added. See also [0068] “when a wake up signal has in fact been transmitted by the host device via the host phy differential pair RxP/RxN”) the controller comprising:
an activity detector circuitry to: (Figs. 4 and 5 element 162, Fig. 7, elements 186, 188, 190, 194 collectively. Fig. 8 Elements 186, 192, and 194 collectively.)
observe signal levels at the [single pair differential bus] and at a dedicated input; ([0023] “host signaling provided on an input signal path such as host phy (physical layer) differential voltage communication pins or a single external pin that accommodates a sideband control signal” 
See also [0057] “The wake up command may be sent via a host phy (physical interface layer) signal or an external pin.” Emphasis added. 
See also Fig. 5, element 162, inputs labeled “HOST PHY WAKEUP CMD” and  “EXTERNAL PIN CMD” and Fig. 6A depicting a signal detected at differential pins and Fig. 6B depicting a signal detected at an external pin. 
See also [0071] “As before, the external pin signal (FIG. 6B) can be supplied to blocks 186 or 194 for energy detection.”
i.e. the host phy differential voltage communication pins -- a bus giving the claim the BRI – and the external pin/input --  a dedicated input giving the claim the BRI – may be used to convey a wake-up signal.) and
The qualification logic block 188 operates as a detection circuit to detect and decode the input sequence from the energy detector 186. Timing windows and threshold comparison levels may be applied in order to characterize the input sequence … qualification logic 188 detects a wake up event, a signal is passed to the switch control block 192, which proceeds to close the main switch 160, thereby re-energizing the system including the SOC 158. The output from the qualification logic block 188 may also be supplied to the core I/F 194,” See also Figs. 7 and 8 element labeled “WAKE UP DETECTED”)
a power manager circuitry (Fig. 7, element 192.) to provide a wake-up signal responsive to the activity detected signal. (Fig. 7, element labeled “PWR_en; See also [0050] “The power control block 162 provides a power enable PWR_en signal to selectively open and close the switch 160 of the LPM module 156.” and [0068] “a signal is passed to the switch control block 192, which proceeds to close the main switch 160, thereby re-energizing the system” i.e. responsive to the “WAKE UP DETECTED” signal, the switch control generates the “PWR_en” signal).  
Younger does not expressly teach a single pair Ethernet bus (substituted with [single pair differential bus] above for clarity. Note, as discussed above, Younger teaches that a pair of wires/pins may be used to communicate a wake signal at a PHY layer (Younger [0023]) 
Kim teaches a single pair Ethernet bus (substituted with [single pair differential bus] above for clarity ( [0066] – [0068] “Meanwhile, the communication nodes (i.e., gateways, switches, end nodes, etc.) forming the vehicle network may be connected in  … a bus topology … may support the CAN protocol, the FlexRay protocol, the MOST protocol, the LIN protocol, the Ethernet protocol, or the like … The PHY layer 210 may be configured to receive or transmit signals from or to another communication node”. Emphasis added. 
See also [0091] “When the second communication node including the PD is detected … the first communication node may identify the type  … The type of the PD may be classified into an 'A' type supporting 100 BASE-Tl Ethernet, a 'B' type supporting 1000 BASE-Tl Ethernet, and an 'A+B' type supporting both 100 BASE-Tl Ethernet and 1000 BASE-Tl Ethernet….” and [0005] “The Ethernet-based network may support bi-directional communication through one pair of windings and may support a transmission rate of up to 10 Gbps.”
i.e. a single pair Ethernet bus may be used to communicate a wake signal.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Younger as both references are directed to controlling power in computing systems. Moreover, Kim improves on Younger’s teaching of transmitting a wake signal via a PHY layer (Younger [0023]) by teaching a wake signal and a wake reason code, identifying nodes associated with the wake event, transmitted over a PHY layer (Kim [0110] and [0118], TABLE 3) thus “by configuring the wake-up signal as a PHY signal, the controller unit of the communication node that does not need to operate according to the wake-up event may be prevented from waking up, reducing power consumption. Accordingly, the performance of the vehicle network may be improved.” Kim [0039].
 

Regarding claims 2-3 and 13-14,
 
Younger and Kim teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 4 - 10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”) in further view of Schulze, US 9,454,212 Bl, (“Schulze”).
Regarding claims 4-10,
 Younger, Kim, and Shulze teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 11-12
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”) in further Schulze, US 9,454,212 Bl, (“Schulze”) in further view of  Thurston, US 2007/0008011 Al, (“Thurston”).
Regarding claims 11-12,
 Younger, Kim, Shulze, and Thurston teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 9/28/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Citing to Applicant’s spec, Applicant first argues that “Schulze does not teach or suggest, literally or inherently, “at a shared transmission medium,” as recited in claim 15, and so, Schulze does not anticipate claim 15.” Remarks at p. 13. 
Examiner respectfully disagrees.  Though Applicant has cited to examples from the spec of various topologies, the BRI of a “shared transmission medium” includes a reading whereby a host and a target communicate over – share – a medium (e.g. SATA/point to point). In other words, a medium shared by two or more devices in communication with each other is a shared transmission medium, giving the claim the BRI. Moreover, the examples cited do not appear to be limiting definitions.
Next, Applicant argues that “Applicant can find no teaching or suggestion of a “sleep mode controller of a physical layer of a network segment, the physical layer to provide an attachment layer between a single pair Ethernet (SPE) bus and a portion of the network segment,” as recited in amended claim 1. Receiving a physical interface layer signal is not the same as the sleep mode controller of claim 1 that is “of a physical layer.” Younger appears to describe power management circuits 136 and power control blocks 162 but these are components of data storage device 110 or 140, and are not “of a physical layer,” Remarks at p. 14
Examiner respectfully disagrees. As discussed in the rejection of amended claim 1 above, Younger teaches a controller which receives a wakeup command over the PHY via a differential pair of cables. To this end, the controller is situated in between the differential bus and the network segment so as to intercept wakeup commands from the PHY. (Fig. 5 “host PHY Wakeup Command” signal depicted [0062] “As depicted in FIG. 6A, the host wake up signal 180 is supplied via a host phy differential pair as a differential voltage communication signal.” Emphasis added. See also [0068] “when a wake up signal has in fact been transmitted by the host device via the host phy differential pair RxP/RxN”);
See also (Fig. 4, element 158; See also [0076] “storage device 110 enters a low power mode (LPM) … powering down remaining portions of the device including the Region B of the SOC 158. During the LPM period, the power control block 162 monitors for a wake up indication signal from various sources ….” Emphasis added. i.e. the controller switches between high and low power modes)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187    

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187